Spencer, Ch. J.
In that case, the remittitur was so *500drawn up incorrectly; but it was, afterwards, corrected by the Court, during the same session, and the costs struck out.

Tallmadge,

In the cases of Simson v. Hart, (14 Johns. Rep. 63—77.) and Anderson v. Roberts, (18 Johns. Rep. 515—543.) afterwards decided, costs were allowed.
P. Ruggles, contra.
In the cases of Simson v. Hart, and Anderson v. Roberts, in which it is said, that the decrees were reversed, with costs, it is evident, and so this Court must be understood to mean, with costs to the appellants in the Court of Chancery. It is not said, that the appellants were to have costs in this Court, on the reversal. The statute referred to, speaks only of the reversal of a judgment on a writ of error. We have always supposed it to be a settled rule, that no costs were allowed in this Court, in a case like the present, of a reversal on appeal. The appellant cannot justly claim interest on his deposit. The money was deposited, and withheld from him, by an order of the Court.
Spencer, Ch. J.
I very much doubt whéther the decree in this cause can now be modified at all; but if it could, I recollect no instance in which we have allowed costs on the reversal of a decree of the Court of Chancery.
Platt, J., and Woodworth, J., concurred.
September 4th. Per totam Curiam. Motion denied.